NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5071-16T2

STATE OF NEW JERSEY,

           Plaintiff-Respondent,

v.

WILLIAM MCMILLAN, a/k/a
KHALEEL ALLAH,
WILLIAM MCMILLIAN,

     Defendant-Appellant.
______________________________

                    Submitted December 12, 2018 – Decided January 4, 2019

                    Before Judges Alvarez and Nugent.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Ocean County, Indictment No. 08-03-0388.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Steven M. Gilson, Designated Counsel, on
                    the brief).

                    Bradley D. Billhimer, Ocean County Prosecutor,
                    attorney for respondent (Samuel J. Marzarella, Chief
                    Appellate Attorney, of counsel; Shiraz Imran Deen,
                    Assistant Prosecutor, on the brief).
PER CURIAM

      Defendant, William McMillan, appeals from an order that denied his

petition for post-conviction relief (PCR). We affirm.

      After a jury convicted defendant of first-degree murder and two second-

degree weapons offenses for shooting his wife through the head, a judge

sentenced him to an aggregate term of life imprisonment subject to the No Early

Release Act, N.J.S.A. 2C:43-7.2. We affirmed his convictions and sentence on

direct appeal but remanded for an ability-to-pay hearing and a determination of

jail credits. State v. McMillan, No. A-2643-11 (App. Div. Nov. 10, 2015). On

remand, the trial court ordered that defendant was not required to pay restitution

and determined he was entitled to no jail credits. The Supreme Court denied

certification. State v. McMillan, 224 N.J. 528 (2016).

      Two months after the Supreme Court denied certification, defendant filed

a PCR petition. In a written opinion, Judge James M. Blaney denied the petition

without an evidentiary hearing. Defendant appealed. On appeal, he argues:

            THIS MATTER MUST BE REMANDED FOR AN
            EVIDENTIARY       HEARING       BECAUSE
            DEFENDANT ESTABLISHED A PRIMA FACIE
            CASE OF TRIAL COUNSEL'S INEFFECTIVENESS,
            IN THAT COUNSEL DID NOT ALLOW HIM TO
            PARTICIPATE     IN     AN     ADEQUATE
            PRESENTATION OF HIS DEFENSE AND FAILED


                                                                          A-5071-16T2
                                        2
            TO INVESTIGATE IN FORMULATING A DEFENSE
            STRATEGY.

      We affirm, substantially for the reasons expressed by Judge Blaney in his

written opinion. We add the following brief comments.

      Defendant argues that his trial counsel was ineffective. Specifically,

defendant alleges trial counsel failed to consult with him during all stages of his

representation; waived defendant's appearance at some court hearings without

defendant's consent; failed to request certain discovery; failed to properly

investigate the case; and failed to elicit impeaching testimony from a State's

witness at trial.   Such conclusory assertions are insufficient to establish

ineffective assistance of counsel under the standards established by Strickland

v. Washington, 466 U.S. 668 (1984) and State v. Fritz, 105 N.J. 42 (1987). See

State v. Cummings, 321 N.J. Super. 154, 170 (App. Div. 1999). Defendant's

allegations fail to establish "a reasonable probability that, but for counsel's

unprofessional errors, the result of the proceeding would have been different."

Strickland, 466 U.S. at 687, 694; Fritz, 105 N.J. at 60-61.

      Defendant's allegations are without sufficient merit to warrant further

discussion in a written opinion. R. 2:11-3(e)(2).

      Affirmed.



                                                                           A-5071-16T2
                                        3